DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 rejected under 35 U.S.C. 101 because the claimed invention is directed to processing monetary transactions without significantly more. The claim(s) recite(s) a method for organizing human activity, a judicial exception. This judicial exception is not integrated into a practical application because the claim limitations only generally link the judicial exception to technology and solve a business not technological problem. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considering the elements individually and as an ordered combination the claims amount to the judicial exception carried out in a computer environment.
Claims 1, 9, and 17
Claims 1, 9, and 17 are Applicant’s independent claims. Claim 1 is directed to a method, claim 9 is directed to an article of manufacture, and claim 17 is directed to a machine. But otherwise, claims 1, 9, and 17 recite the same limitations.  Accordingly, the examiner addresses claim 1 as representative of claims 9 and 17.  Claim 1 recites: 
Receiving, . . . a plurality of transaction requests from a plurality of account holders, each transaction request comprising a payee identifier and a payer identifier;
generating,  . . . a plurality of anonymous authorization requests corresponding to the plurality of transaction requests, wherein each anonymous authorization request is independent of the payee identifier of the corresponding transaction request;
communicating,  . . . the plurality of anonymous authorization requests to at least one issuer system or a transaction processing system;
receiving,  . . . a plurality of authorization responses corresponding to the plurality of anonymous authorization requests;
determining,  . . . that a first plurality of transaction requests of the plurality of transaction requests satisfies a threshold;
in response to determining that the first plurality of transaction requests satisfies the threshold, generating, a plurality of . . . payment . . . corresponding to an authorized transaction request of the first plurality of transaction requests;
allocating, . . . each anonymous payment . . . to a corresponding payee identifier.

At step 2A, prong 1, Applicant’s claim 1 recites a method of receiving transactions marked by transaction information, replacing some of the transaction information with a new number, sending the transaction information to a bank, receiving authorizations from the bank, and communicating the authorization back to the merchant or payee. Essentially, this is cashing a group of checks where the payee is obscured with a new number. This is a method of organizing human activity and, accordingly, a judicial exception. 
At step 2A, prong 2, Applicant’s claim 1 includes the additional elements: computer processor and anonymous payment tokens. However, these elements do not integrate the Applicant’s claim 1 into a practical application. Applicant’s claim 
At step 2B, the additional elements, individually and as an ordered combination, do not amount to significantly more than the judicial exception. Individually, the processor and the anonymous payment tokens exist to perform their normal operation. And as an ordered combination, their inclusion simply performs the abstract idea with the aid of a processor and encryption software.  Accordingly, applicant’s claim amounts to the judicial exception without more.  
For these reasons, Applicant’s claims 1, 9, and 17 are rejected under 35 U.S.C. § 101. 
Claims 2, 10, and 18
Claims 2, 10, and 18 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 2, 10, and 18 recite the same limitations.  Accordingly, the examiner addresses claim 2 as representative of claims 10 and 18. 
determining, with at least one processor, that a second plurality of authorized transaction requests of the plurality of transaction requests satisfies the threshold or a second threshold
in response to determining that the second plurality of authorized transaction requests satisfies the threshold, generating, with at least one processor, a second plurality of anonymous payment tokens, each anonymous payment token corresponding to an authorized transaction requests. 
allocating, with at least one processor, each anonymous payment token to a corresponding payee identifier. 
	Claim 2 recites some of the exact same limitations as claim 1, just duplicated.  Accordingly, claims 2, 10, and 18 are rejected under 35 U.S.C. § 101 for the same reasons set forth for claims 1, 9, and 17. 

Claims 3, 11, and 19
Claims 3, 11, and 19 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 3, 11, and 19 recite the same limitations.  Accordingly, the examiner addresses claim 3 as representative of claims 11 and 19. 

wherein the threshold comprises at least one of the following: a number of transactions, a number of accounts, an aggregate transaction value, or any combination thereof.

Claim 3 further defines the accumulations step of claim 1. Claim 3, essentially, recites setting a limit on how many transactions can be compiled before authorization, which further defines the judicial exception cashing a group of checks. Accordingly, claim 3 recites a judicial exception. 
Applicant’s claim 3 includes no further limitations outside the judicial exception and, accordingly, neither integrates the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, for the reasons just described, claims 3, 11, and 19 are rejected under 35 U.S.C. § 101. 

Claims 4, 12, and 20
Claims 4, 12, and 20 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 4, 12, and 20 recite the same limitations.  Accordingly, the examiner addresses claim 4 as representative of claims 12 and 20. 

wherein the threshold comprises at least one of the following: a random value, a dynamic value, a predetermined value, or any combination thereof.

cashing a group of checks. Accordingly, claim 4 recites a judicial exception. 
Applicant’s claim 4 includes no further limitations outside the judicial exception and, accordingly, neither integrates the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, for the reasons just described, claims 4, 12, and 20 are rejected under 35 U.S.C. § 101. 

Claims 5, 13, and 21
Claims 5, 13, and 21 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 5, 13, and 21 recite the same limitations.  Accordingly, the examiner addresses claim 5 as representative of claims 13 and 21. 

wherein the plurality of anonymous authorization requests correspond to the first plurality of transactions, and wherein the plurality of anonymous authorization requests are communicated to the at least one issuer system or transaction processing system in response to determining that the first plurality of transactions satisfies the threshold.

Claim 5 further defines the communicating step of claim 1. Claim 5, essentially, recites communicating anonymous transactions to a bank or issuer, which further defines the judicial exception cashing a group of checks. Accordingly, claim 5 recites a judicial exception. 
Applicant’s claim 5 includes no further limitations outside the judicial exception and, accordingly, neither integrates the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, for the reasons just described, claims 5, 13, and 21 are rejected under 35 U.S.C. § 101. 

Claims 6, 14, 22
Claims 6, 14, and 22 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 6, 14, and 22 recite the same limitations.  Accordingly, the examiner addresses claim 6 as representative of claims 14 and 22. 
wherein the plurality of anonymous authorization requests correspond to the plurality of transactions, and wherein the plurality of anonymous authorization requests are communicated to the at least one issuer system or transaction processing system prior to determining that the first plurality of transactions satisfies the threshold.
cashing a group of checks. Accordingly, claim 6 recites a judicial exception. 
Applicant’s claim 6 includes no further limitations outside the judicial exception and, accordingly, neither integrates the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, for the reasons just described, claims 6, 14, and 22 are rejected under 35 U.S.C. § 101. 
Claims 7, 15 and 23
Claims 7, 15, and 23 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 7, 15, and 23 recite the same limitations.  Accordingly, the examiner addresses claim 7 as representative of claims 15 and 23. 

for each transaction request of the plurality of transaction requests, determine a pool from a plurality of pools to allocate the transaction request, wherein the first plurality of transactions is allocated to a first pool; and for each pool of the plurality of pools, adding transaction values for each transaction request in the pool to determine an aggregate pool transaction value, wherein the threshold is satisfied when the aggregate pool transaction value meets or exceeds the threshold.

Claim 7 further defines the accumulations step of claim 1. Claim 7, essentially, recites sorting transactions into a pool a transactions and determining whether a limit of received transactions has been met, which further defines the judicial exception cashing a group of checks. Accordingly, claim 7 recites a judicial exception. 
Applicant’s claim 7 includes no further limitations outside the judicial exception and, accordingly, neither integrates the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, for the reasons just described, claims 7, 15, and 23 are rejected under 35 U.S.C. § 101. 
Claims 8, 16, and 24
Claims 8, 16, and 24 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 8, 16, and 24 recite the same limitations.  Accordingly, the examiner addresses claim 8 as representative of claims 16 and 24. 

for each transaction request of the plurality of transaction requests, determine a pool from a plurality of pools to allocate the transaction request, wherein the first plurality of transactions is allocated to a first pool; and for each pool of the plurality of pools.

Claim 8 further defines the accumulations step of claim 1. Claim 8, essentially, recites sorting transactions into a pool a transactions and determining whether a limit of received transactions for each pool has been met, which further defines the judicial exception cashing a group of checks. Accordingly, claim 8 recites a judicial exception. 
Applicant’s claim 8 includes no further limitations outside the judicial exception and, accordingly, neither integrates the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, for the reasons just described, claims 8, 16, and 24 are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon as applied to claims 1-24 above, and further in view of Patterson and Dill.
Claims 1, 9, & 17
Claims 1, 9, and 17 are Applicant’s independent claims. But otherwise, claims 1, 9, and 17 recite the same limitations.  Accordingly, the examiner addresses claim 1 as representative of claims 9 and 17. Dixon teaches: 

determining, with at least one processor, that a first plurality of transaction requests of the plurality of transaction requests satisfies a threshold. Dixon teaches aggregating transactions. Dixon teaches that “[a]t step 530 the access transaction data is stored in an aggregated set of transactions according to a predetermined criteria” and explains that “[t]he predetermined criteria can require that such aggregation occur over a time period, as a quantity of transactions, as a value in excess of threshold amount of one or more transactions, or combinations thereof.” Dixon, [0069]. 
in response to determining that the first plurality of transaction requests satisfies the threshold, generating, with at least one processor, a plurality . . . of transaction requests. Dixon discloses that “[d]uring the predetermined aggregation criteria, an evaluation is made, by communication with the corresponding issuer, whether the accounts in the aggregation set of transactions are valid.” Dixon, [0023]; see also id., claim 53 (“. . . determining if the aggregation set of transactions satisfies a predetermined transaction aggregation criteria; sending the aggregation set of transactions including the plurality of transactions conducted with the plurality of portable payment devices in a batch to a payment processing 
allocating, with at least one processor, each . . . to a corresponding payee identifier. Dixon teaches that “the transaction fares can be communicated to the payment processing system 180 for collection,” which is made up of “[t]he acquirer 150, payment processor 160, and the issuer 170.” Dixon, [0039, 75].
Dixon “relates generally to financial transactions,” and describes a system for compiling a number of transactions for later authorization. Dixon, [0002, 76]. For example, Dixon describes a closed-system transit-payment system wherein “logic is performed by the fare device to apply transit system fare policy” so that “the card is updated . . . to finalize the transaction details including a deduction of any stored value for the cost of fare.” And to perform the functions of this system, Dixon claims a method of “receiving . . . transaction data of a plurality of transactions . . . ; aggregating the transaction data . . . into an aggregation set of transactions, determining if the aggregation set of transactions satisfies a predetermined transaction aggregation criteria; sending the aggregation set of transactions including the plurality of transactions . . . in a batch to a payment processing system . . . [and] request[ing] payment authorization from one or more issuers . . . when the aggregation set of transactions satisfy the predetermined 
But Dixon relates to compiling transportation fares and does not handle confidential information, as does Applicant’s invention. Dixon, therefore, fails to teach the anonymizing steps of Applicant’s claim 1. But Patterson does. 
Patterson teaches the following limitations of claim 1: 
receiving, with at least one processor, a plurality of transaction requests from a plurality of account holders, each transaction request comprising a payee identifier and a payer identifier. Patterson discloses that in one embodiment “[a]n authorization request message is then sent to the acquirer.” Patterson, [0050]. Patterson explains that “[t]he authorization request message can typically include the transaction amount, an account number associated with the portable consumer device 32, the date of the transaction, and any other necessary data.” Patterson, [0050]. 
generating, with at least one processor, a plurality of anonymous authorization requests corresponding to the plurality of transaction requests, wherein each anonymous authorization request is independent of the payee identifier of the corresponding transaction request. Patterson teaches assigning a unique transaction identifier that “may be associated to the transaction through a look up table.” Patterson, [0051]. Patterson teaches that the issuer’s authorization is forwarded back to the merchant in connection with the unique transaction identifier. Patterson, [0051]. 
communicating, with at least one processor, the plurality of anonymous authorization requests to at least one issuer system or a transaction processing system. Patterson teaches that “[u]pon receiving the authorization request message, the payment processing network 26 determines the appropriate issuer 28 of the portable consumer device 32,” and that “[o]nce the issuer is determined, the payment processing network forwards the authorization request to the issuer in step 202.” Patterson, [0050]. 
receiving, with at least one processor, a plurality of authorization responses corresponding to the plurality of anonymous authorization requests. Patterson explains that “[o]nce the issuer 28 receives the authorization request message, it evaluates it in step 203” and that “[a]fter the issuer 28 has made a determination . . . , it transmits an authorization response message, which can include an approval or a denial of the transaction.” Patterson, [0052]. 


But while Dixon in view of Patterson teaches aggregating and anonymizing transactions, the two fail to also teach tokenizing the transactions. But Dill does. Dill teaches “generating . . . a plurality of anonymous payment tokens, each anonymous payment token corresponding to an authorized transaction request of the first plurality.” Dill teaches tokenization, “a process by which data is replaced with substitute data [value (i.e., token)].” Dill, [0069]. Dill teaches that typically account numbers are tokenized, but that “tokenization may be applied to any other-information,” which a person of ordinary skill in the art would recognize could include an anonymous transaction number. Dill, [0069]. 
A person of ordinary skill in the art would have been motivated by adding extra security and anonymity to combine Dill with the teachings of Dixon and Patterson. Reading Dill, a person of ordinary skill in the art would immediately realize the benefit of tokenizing any transaction data and would likely consider including Dill in any system that communicated transaction information. And because Dill could be added to any system through routine programming, a POSITA would further understand Dill’s combination to be well within the skillset of the ordinary programmer.  
Thus, for the reasons set forth above, a person of ordinary skill in the art would have, before Applicant’s effective filing date, found Applicant’s invention as set forth in claim 1 obvious over Dixon in view of Patterson and Dill. Claims 1, 9, and 17 are rejected under 35 U.S.C. § 103. 
Claims 2, 10, and 18
Claims 2, 10, and 18 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 2, 10, and 18 recite the same 

determining, with at least one processor, that a second plurality of authorized transaction requests of the plurality of transaction requests satisfies the threshold or a second threshold. Dixon teaches aggregating transactions. Dixon teaches that “[a]t step 530 the access transaction data is stored in an aggregated set of transactions according to a predetermined criteria” and explains that “[t]he predetermined criteria can require that such aggregation occur over a time period, as a quantity of transactions, as a value in excess of threshold amount of one or more transactions, or combinations thereof.” Dixon, [0069]. 
in response to determining that the second plurality of authorized transaction requests satisfies the threshold, generating . . . [a] plurality of authorized transaction requests. Dixon discloses teaches that “[d]uring the predetermined aggregation criteria, an evaluation is made, by communication with the corresponding issuer, whether the accounts in the aggregation set of transactions are valid.” Dixon, [0023]; see also id., claim 53 (“. . . determining if the aggregation set of transactions satisfies a predetermined transaction aggregation criteria; sending the aggregation set 
allocating, with at least one processor, . . . to a corresponding payee identifier. Dixon teaches that “the transaction fares can be communicated to the payment processing system 180 for collection,” which is made up of “[t]he acquirer 150, payment processor 160, and the issuer 170.” Dixon, [0039, 75].

For claim 2, Dixon does not teach the limitations directed to an anonymous payment token. Specifically, Dixon does not teach “generating, with at least one processor, a second plurality of anonymous payment tokens, each anonymous payment token corresponding to an authorized transaction request.” Dill, however, does. Dill teaches tokenization, “a process by which data is replaced with substitute data [value (i.e., token)].” Dill, [0069]. Although Dill preferably tokenizes account numbers, Dill explains that “tokenization may be applied to any other-information.” As such, a person of ordinary skill in the art would recognize that Dill’s transaction number could serve as a substitute for any transaction information the POSITA wished to render anonymous. Dill, [0069]. And for the 
Thus, for the reasons set forth above, a person of ordinary skill in the art would have, before Applicant’s effective filing date, found Applicant’s invention as set forth in claim 2 obvious over Dixon in view of Patterson and Dill. Claims 2, 10, and 18 are rejected under 35 U.S.C. § 103. 

Claims 3, 11, and 19
Claims 3, 11, and 19 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 3, 11, and 19 recite the same limitations.  Accordingly, the examiner addresses claim 3 as representative of claims 11 and 19. Dixon teaches the following limitations additional to claim 1: 

wherein the threshold comprises at least one of the following: a number of transactions, a number of accounts, an aggregate transaction value, or any combination thereof. Dixon discloses that criteria may include “time period, number of transactions, monetary volume, etc.” Dixon, [0023]. 

Thus, for the reasons set forth above, a person of ordinary skill in the art would have, before Applicant’s effective filing date, found Applicant’s invention 

Claims 4, 12, and 20
Claims 4, 12, and 20 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 4, 12, and 20 recite the same limitations.  Accordingly, the examiner addresses claim 4 as representative of claims 12 and 20. Dixon teaches the following limitations additional to claim 1: 

wherein the threshold comprises at least one of the following: a random value, a dynamic value, a predetermined value, or any combination thereof. Dixon teaches that “[t]he access transaction data is stored into an aggregated set of transactions according to a predetermined criteria.” Dixon, [0069]. Dixon further teaches that “[t]he predetermined criteria can require that such aggregation occur over a time period, as a quantity of transactions, as a value in excess of a threshold amount of one or more transactions, or combinations thereof.” 

Thus, for the reasons set forth above, a person of ordinary skill in the art would have, before Applicant’s effective filing date, found Applicant’s invention 

Claims 5, 13, and 21
Claims 5, 13, and 21 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 5, 13, and 21 recite the same limitations.  Accordingly, the examiner addresses claim 5 as representative of claims 13 and 21. Dixon teaches the following limitations additional to claim 1: 

wherein the plurality of anonymous authorization requests correspond to the first plurality of transactions, and wherein the plurality of anonymous authorization requests are communicated to the at least one issuer system or transaction processing system in response to determining that the first plurality of transactions satisfies the threshold. Dixon discloses teaches that “[d]uring the predetermined aggregation criteria, an evaluation is made, by communication with the corresponding issuer, whether the accounts in the aggregation set of transactions are valid.” Dixon, [0023]; see also id., claim 53 (“. . . determining if the aggregation set of transactions satisfies a predetermined transaction aggregation criteria; sending the aggregation set of transactions including the plurality of transactions conducted with the 

While Dixon discloses “wherein the plurality of . . . authorization requests are communicated to the at least one issuer system or transaction processing system in response to determining that the first plurality of transactions satisfies the threshold, Dixon does not teach “wherein the plurality of anonymous authorization requests correspond to the first plurality of transactions,” and that the requests are “anonymous authorization requests.”  But as set forth for claim 1, Patterson teaches both of these limitations. Patterson, for example, teaches assigning a unique transaction identifier that “may be associated to the transaction through a look up table.” Patterson, [0051]. Patterson further teaches that the issuer’s authorization is forwarded back to the merchant in connection with the unique transaction identifier. Patterson, [0051]. A POSITA would have been motivated to combine Patterson with Dixon for the same reasons as set forth for claim 1. Thus, a person of ordinary skill in the art would have, before Applicant’s effective filing date, found Applicant’s invention as set forth in claim 5 obvious over Dixon in view of Patterson and Dill. Claims 5, 13, and 21 are rejected under 35 U.S.C. § 103. 

Claims 6, 14, and 22 
Claims 6, 14, and 22 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 6, 14, and 22 recite the same limitations.  Accordingly, the examiner addresses claim 6 as representative of claims 14 and 22. Dixon teaches the following limitations additional to claim 1: 

wherein the plurality of anonymous authorization requests correspond to the plurality of transactions, and wherein the plurality of anonymous authorization requests are communicated to the at least one issuer system or transaction processing system prior to determining that the first plurality of transactions satisfies the threshold. Dixon discloses that an evaluation can be made prior to satisfying the aggregation criteria. For example, Dixon teaches that “[p]eriodically, during the predetermined aggregation criteria, an evaluation is made, by communication with the corresponding issuer, whether the accounts in the aggregation set of transactions are valid.” Dixon, [0023] (emphasis added). 

Thus, for the reasons set forth above, a person of ordinary skill in the art would have, before Applicant’s effective filing date, found Applicant’s invention 

Claims 7, 15, and 23
Claims 7, 15, and 23 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 7, 15, and 23 recite the same limitations.  Accordingly, the examiner addresses claim 7 as representative of claims 15 and 23. Dixon teaches the following limitations additional to claim 1: 

for each transaction request of the plurality of transaction requests, determine a pool from a plurality of pools to allocate the transaction request, wherein the first plurality of transactions is allocated to a first pool; and for each pool of the plurality of pools, adding transaction values for each transaction request in the pool to determine an aggregate pool transaction value, wherein the threshold is satisfied when the aggregate pool transaction value meets or exceeds the threshold. Dixon discloses a system for aggregating transactions, and based on a predetermined aggregation criteria, sending the batch of aggregated transactions to an issuer. See, e.g., Dixon claim 53 (claims 1–52 canceled). With regard to “adding transaction values for each transaction request in the pool to see also Dixon, [0033] (describing the FIPPD).  In other words, Dixon teaches aggregating fares according to some threshold. For example, Dixon teaches aggregating fares until they reach a determined fare value or number of fares. Dixon, [0066]. Accordingly, Dixon discloses “adding transaction values for each transaction request in the pool to determine an aggregate pool transaction value.” Apart from aggregating fares, Dixon further teaches aggregating certain groups of fares together. See Dixon, [0066, 68].  Dixon collects fares according to the FIPPD 130, see Dixon, [0066], and aggregates the fares by the account associated with the FIPPD. Dixon, [0068]. As such, Dixon discloses “determining a pool from a plurality of pools to allocate the transaction request.”

Thus, for the reasons set forth above, a person of ordinary skill in the art would have, before Applicant’s effective filing date, found Applicant’s invention as set forth in claim 7 obvious over Dixon in view of Patterson and Dill. Claims 7, 15, and 23 are rejected under 35 U.S.C. § 103. 
Claims 8, 16, and 24
Claims 8, 16, and 24 depend from claims 1, 9, and 17 respectively.  But apart from their differing dependencies, claims 8, 16, and 24 recite the same limitations.  Accordingly, the examiner addresses claim 8 as representative of claims 16 and 24. Dixon teaches the following limitations additional to claim 1: 

for each transaction request of the plurality of transaction requests, determine a pool from a plurality of pools to allocate the transaction request, wherein the first plurality of transactions is allocated to a first pool; and for each pool of the plurality of pools, incrementing a counter for each transaction request in the pool to determine an aggregate number of transactions, wherein the threshold is satisfied when the aggregate number of transactions meets or exceeds the threshold. Dixon discloses a system for aggregating transactions, and based on a predetermined aggregation criteria, sending the batch of aggregated transactions to an issuer. See, e.g., Dixon claim 53 (claims 1–52 canceled). With specific regard to “adding transaction values for each transaction request in the pool to determine an aggregate pool transaction value,” Dixon teaches that “the fare involving [a financial institution portable payment device (FIPPD)] 130 may be accumulated based on a predetermined algorithm prior to sending the transit fare to the payment see also Dixon, [0033] (describing the FIPPD).  In other words, Dixon teaches aggregating fares according to some threshold. For example, Dixon teaches aggregating fares until they reach a determined fare value or number of fares. Dixon, [0066]. Accordingly, Dixon discloses “incrementing a counter for each transaction request in the pool to determine an aggregate number of transactions.” Apart from aggregating fares, Dixon also teaches aggregating certain groups of fares together. See Dixon, [0066, 68].  Dixon collects fares according to the FIPPD 130, see Dixon, [0066], and aggregates the fares by the account associated with the FIPPD. Dixon, [0068]. As such, Dixon discloses “determine a pool from a plurality of pools to allocate the transaction request.”

Thus, for the reasons set forth above, a person of ordinary skill in the art would have, before Applicant’s effective filing date, found Applicant’s invention as set forth in claim 8 obvious over Dixon in view of Patterson and Dill. Claims 8, 16, and 24 are rejected under 35 U.S.C. § 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.M.C./          Examiner, Art Unit 3685                                                                                                                                                                                              
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685